DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see remarks, filed 12/29/20, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cahill US 2015/0002318 in view of Tsuji US 9733559.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 

-a measurement apparatus for generating

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill US 2015/0002318 in view of Tsuji US 9733559.


Regarding claim 1, Cahill discloses a tire monitoring device comprising:

a sensor for monitoring a respective tire parameter to produce a sensor output signal (tire pressure sensor, 110, to measure the tire pressure);

a first controller within the tire monitoring device for controlling the operation of the tire monitoring device, wherein the tire monitoring device is mountable within a vehicle tire (in paragraphs [0015-0016], tire pressure monitor, 120, may be integrated into the tire pressure sensor, and further wherein the tire pressure monitor may contain a computing device and an associated memory with tangible, non-transitory computer-readable storage medium having instructions stored thereon that in response to execution by a computing device, cause the computing device to perform various methods); 

a measurement apparatus within the tire monitoring device for generating parameter measurement data from said sensor output signal (combination of the tire pressure monitor 120 and tire pressure sensor 110 and all components therein), and 

a second controller within the tire monitoring device for controlling the operation of said measurement apparatus to generate said measurement data, the second controller being configured to communicate parameter data to said first controller based on said measurement data (in at least paragraphs [0013-0014], tire pressure sensor may transmit pressure information to tire pressure monitor for monitoring, wherein the tire pressure sensor may further comprise a microcontroller, system controller all mounted to a valve stem inside the tire).   

	Cahill discloses the first and second controllers but fails to explicitly disclose the second controller has a lower power consumption than the first controller.  This feature is obvious and well known in the art as shown by Tsuji.  Tsuji teaches a system with multiple processors, wherein the second controller has a lower power consumption than the first controller (See claim 10 and col. 5 lines 51-61, wherein, the first controller is associated with a first power consumption level and the second controller is associated with a second power consumption level, and the first power consumption level is less than the second power consumption level). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the device with the first and second controllers communicating measured parameter data as disclosed by Cahill with the multiple controllers with one controller having a lower power consumption than a second controller in order to reduce the overall load in the system as well as for continuously monitoring tasks while still keeping consumption low.  

Regarding claim 2, the combination of Cahill and Tsuji teaches the limitations of claim 1 as shown above.  Cahill further discloses the device, wherein said measurement data comprises an indication of whether said respective parameter has changed by more than a threshold amount (in paragraphs [0017-0018], tire pressure monitor detects a large drop in tire pressure over a short period of time, i.e. 50% of tire pressure lost after 50 milliseconds or 90% within 200ms).


Regarding claim 3, the combination of Cahill and Tsuji teaches the limitations of claim 1 as shown above.  Cahill further discloses the device wherein said measurement data comprises a measured value for said respective tire parameter (in paragraphs [0022-0025], wherein the tire pressure monitoring system sends a tire pressure signal from each tire pressure detector to a vehicle body consisting of tire pressure monitoring ECU).




Regarding claim 9, the combination of Cahill and Tsuji teaches the limitations of claim 1 as shown above.  Cahill further discloses the device, further including a transmitter for communicating with a central control unit, said first controller being configured to send a tire parameter transmission to said central control unit based on said parameter data received from said second controller (in at least paragraph [0011], system components communicate electronically or wirelessly with processor and [0013]).  


Regarding claim 10, the combination of Cahill and Tsuji teaches the limitations of claim 1 as shown above.  Cahill further discloses the device wherein said sensor is a pressure sensor and said respective tire parameter is tire pressure (tire pressure sensor, 110, to measure the tire pressure);

Regarding claim 11, the combination of Cahill and Tsuji teaches the limitations of claim 10 as shown above.  Cahill further discloses the device wherein said second controller is configured to detect tire burst events from said measurement data and to communicate a detected tire burst event to said first controller (in paragraphs [0017-0018], tire pressure monitor detects a large drop in tire pressure over a short period of time, i.e. 50% of tire pressure lost after 50 milliseconds or 90% within 200ms). 


 Regarding claim 13, the combination of Cahill and Tsuji teaches the limitations of claim 2 as shown above.  Cahill further discloses the device, wherein said measurement data comprises an indication of whether said respective tire parameter has changed by more than the threshold amount with respect to a reference value (in paragraphs [0017-0018], tire pressure monitor detects a large drop in tire 


Regarding claim 14, Cahill discloses a tire monitoring system for a wheeled vehicle, said tire monitoring system comprising a respective wheel mountable tire monitoring device for a respective wheel of the vehicle, and a vehicle mountable central controller (processor 110), said respective tire monitoring device and said respective central controller each comprising a wireless communication device to allow said respective tire monitoring device to communicate wirelessly with said central controller (in at least paragraph [0011], system components communicate electronically or wirelessly with processor), wherein said respective tire monitoring device comprises: 

a sensor for monitoring a respective tire parameter to produce a sensor output signal (tire pressure sensor, 110, to measure the tire pressure);

a first controller within said respective tire monitoring device for controlling the operation of the respective tire monitoring device and communicating with said central controller, wherein the tire monitoring device is mountable within a vehicle tire; (in paragraphs [0015-0016], tire pressure monitor, 120, may be integrated into the tire pressure sensor, and further wherein the tire pressure monitor may contain a computing device and an associated memory with tangible, non-transitory computer-readable storage medium having instructions stored thereon that in response to execution by a computing device, cause the computing device to perform various methods and paragraph [0011], system components communicate wirelessly with central processor);

a measurement apparatus within said respective tire monitoring device for generating parameter measurement data from said sensor output signal (combination of the tire pressure monitor 120 and tire pressure sensor 110 and all components therein), and 



Cahill discloses the first and second controllers but fails to explicitly disclose the second controller has a lower power consumption than the first controller.  This feature is obvious and well known in the art as shown by Tsuji.  Tsuji teaches a system with multiple processors, wherein the second controller has a lower power consumption than the first controller (See claim 10 and col. 5 lines 51-61, wherein, the first controller is associated with a first power consumption level and the second controller is associated with a second power consumption level, and the first power consumption level is less than the second power consumption level). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the device with the first and second controllers communicating measured parameter data as disclosed by Cahill with the multiple controllers with one controller having a lower power consumption than a second controller in order to reduce the overall load in the system as well as for continuously monitoring tasks while still keeping consumption low.  



Claims 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill in view Tsuji and further in view of Handfield US 5731516.

Regarding claim 5, the combination of Cahill and Tsuji teaches the limitations of claim 1 as shown above.  Cahill further discloses the device wherein the second controller is configured to communicate said parameter data to said first controller by generating a signal for the first controller (in at least paragraphs [0013-0014], tire pressure sensor may transmit pressure information to tire pressure monitor 

Regarding claim 6, the combination of Cahill, Tsuji, and Handifeld teaches the limitations of claim 5 as shown above.  Cahill fails to explicitly disclose however Handfield teaches the device wherein said first controller is responsive to said interrupt signal to implement an interrupt handling routine for said event (See Col. 16 lines 16-55, wherein when a pressure changes past a threshold amount, the signal sending device interrupts the main routine and runs a subroutine).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the device with the first and second controllers communicating measured parameter data as disclosed by Cahill with the interrupt signal and routine change as taught by Handfield in order to reliably and accurately communicate between vehicle tire sensors and a centrally located receiving unit.


Regarding claim 7, the combination of Cahill, Tsuji, and Handfield teaches the limitations of claim 5 as shown above.  Cahill fails to explicitly disclose however Handfield teaches the device wherein said first controller is configured to reset upon receipt of said interrupt signal (See Col. 16 lines 16-55, wherein when a pressure changes past a threshold amount, the signal sending device interrupts the main routine and runs a subroutine and the system resets once the pressure is back above the threshold amount).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the device with the first and second controllers communicating measured parameter data as disclosed by 


Regarding claim 12, the combination of Cahill and Tsuji teaches the limitations of claim 1 as shown above.  Cahill fails to explicitly disclose however Handfield teaches the device wherein said measurement apparatus comprises a comparator, preferably a window comparator, said comparator being responsive to changes in the sensor output signal to generate measurement data indicating if said respective parameter has changed by more than a threshold amount (See Col. 12 lines 7-36).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the device with the first and second controllers communicating measured parameter data as disclosed by Cahill with the window comparator as taught by Handfield in order to reliably and accurately communicate between vehicle tire sensors and a centrally located receiving unit.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill in view of Tsuji and Handfield US 5731516 and further in view of Bowler US 5231872.


Regarding claim 8, the combination of Cahill, Tsuji, and Handfield teaches the limitations of claim 5 as shown above.  Cahill fails to explicitly disclose however Bowler teaches the device wherein said first controller has an interrupt control register and wherein said second controller communicates said parameter data to said first controller by setting one or more bits of said interrupt control register (See Col. 46 lines 35-43).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the device with the first and second controllers communicating measured parameter data as disclosed by Cahill with the bits to the interrupt control register as taught by Bowler in order to accurately locate and determine a tire incident.  


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill in view of Tsuji and further in view of Yokota US 2005/0085987.
              
Regarding claim 15, Cahill discloses a tire monitoring system for a wheeled vehicle, said tire monitoring system comprising a respective wheel mountable tire monitoring device for a respective wheel of the vehicle, and a vehicle mountable central controller, said respective tire monitoring device and said respective central controller unit each comprising a wireless communication device to allow said respective tire monitoring device to communicate with said central controller (in at least paragraph [0011], system components communicate electronically or wirelessly with processor), wherein said respective tire monitoring device comprises: 

a sensor for monitoring a respective tire parameter to produce a sensor output signal that includes a component indicative of pressure by said respective wheel (tire pressure sensor, 110, to measure the tire pressure); 

a measurement apparatus comprising a first controller within said respective tire monitoring device for generating measurement data from said sensor output signal, saidPage 4 of 10App. No. 15/388,751PATENT Reply to Office Action dated December 16, 2019measurement data comprising vibration data corresponding to said vibration component, wherein the tire monitoring device is mountable within a vehicle tire (in paragraphs [0015-0016], tire pressure monitor, 120, may be integrated into the tire pressure sensor, and further wherein the tire pressure monitor may contain a computing device and an associated memory with tangible, non-transitory computer-readable storage medium having instructions stored thereon that in response to execution by a computing device, cause the computing device to perform various methods and paragraph [0011], system components communicate wirelessly with central processor); 

 and a second controller coupled with said first controller within said respective tire monitoring device and configured to send a tire parameter transmission to said central controller, said tire parameter 

Cahill fails to explicitly disclose however Yokota teaches 

a vibration-sensitive sensor for monitoring a respective tire parameter to produce a sensor output signal that includes a vibration component indicative of vibration experienced in use by said respective wheel (in paragraphs [0185-0188], [0019], and [0013], Fig. 1, Fig. 9 and corresponding text);

wherein said central controller includes, or is co-operable with, an Anti-Lock Braking System (ABS), and is responsive to receipt of said transmission to adjust or disable said Anti-Lock Braking System depending on said vibration data (in paragraphs [0185-0192], Figs. 9-10, 1, and corresponding text).   It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the tire monitoring system as disclosed by Cahill with the ABS controller and vibration monitoring as taught by Yokota in order to accurately determine a tire running state or vibration in a system to increase vehicle safety and performance.


Cahill discloses the first and second controllers but fails to explicitly disclose the second controller has a lower power consumption than the first controller.  This feature is obvious and well known in the art as shown by Tsuji.  Tsuji teaches a system with multiple processors, wherein the second controller has a lower power consumption than the first controller (See claim 10 and col. 5 lines 51-61, wherein, the first controller is associated with a first power consumption level and the second controller is associated with a second power consumption level, and the first power consumption level is less than the second power consumption level). It would have been obvious to a person of ordinary skill in the art at the time of the 



Regarding claim 17, the combination of Cahill, Tsuji, and Yokota, teaches the limitations of claim 15 as shown above.  Cahill fails to explicitly disclose however Yokota teaches the tire monitoring system, wherein said vibration-sensitive sensor comprises a motion sensor (acceleration sensor 11).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the tire monitoring system as disclosed by Cahill with the ABS controller and vibration monitoring as taught by Yokota in order to accurately determine a tire running state or vibration in a system to increase vehicle safety and performance.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill, Tsuji, and Yokota, and further in view of Nachbauer US 2007/0267212.

Regarding claim 16, the combination of Cahill, Tsuji, and Yokota, teaches the limitations of claim 15 as shown above.  Cahill fails to explicitly disclose however Yokota further teaches the tire monitoring system, wherein said central controller is configured to control said Anti-lock Braking System upon determining that vibration experienced in use by said respective wheel exceeds a threshold level (in paragraphs [0029], and at least [0286-0295]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the tire monitoring system as disclosed by Cahill with the ABS controller and vibration monitoring as taught by Yokota in order to accurately determine a tire running state or vibration in a system to increase vehicle safety and performance. 

.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided below.

-Peine US 2016/0016445 discloses a first tire pressure sensor module is configured to provide information related to a pressure of a tire of a vehicle and comprises a pressure sensor configured to determine the information related to the pressure of the tire. The pressure module further includes a controller configured to selectively operate the tire pressure sensor module in an active state and in an inactive state, wherein an energy consumption of the tire pressure sensor module is lower in the inactive state than in the active state.  The controller is further configured to control an output of the information related to the pressure of the tire in the active state, and operate the tire pressure sensor module in the inactive state based on determining that information related to a velocity of the tire indicates a velocity above a threshold. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669